Citation Nr: 1709269	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel






INTRODUCTION

The Veteran had a period of active duty for training with the Army National Guard from October 1972 to December 1972 and a period of active duty from October 1973 to December 1973. There may have been a period of approximately two months of unverified service prior to 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

This matter, prior to being reopened, was before the Board in June 2014 when the Board remanded it for further development.  It was again before the Board in May 2016, when the Board reopened the previously denied claim and remanded it for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand of the Veteran's claim is necessary in order to obtain an adequate VA examination. 

The claim was remanded in May 2016 to obtain a medical opinion.  The record included evidence that the Veteran had been discharged from service because of his psychiatric condition, but there was also evidence that a psychiatric disorder began after service.  

In the August 2016 VA examination opinion, the examiner provides a negative opinion but the rationale for the opinions is unclear.  For example, the examiner references a previous "denial letter" and "previous decision" in the record and appears to use prior determinations as a basis for the current opinion, rather than an independent analysis of the evidence.  

Furthermore, the VA examiner stated that she was unable to locate any of the Veteran's hospital records in the claims file pertaining to his hospitalization while at Fort Leonard Wood. Since, the 1973 hospital records were placed in the claims file on September 14, 2014 as a service treatment record, the VA examiner must review these records as a part of the examination to provide an adequate medical opinion. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). Since the opinion is inadequate, a supplemental opinion is warranted.

The claims file includes a DD 214 for the period from October 1972 to December 1972.  It notes that the Veteran had two months and 29 days of prior service; however, records and actual dates of this service are not associated with the claims file and have been found to be unavailable. The Veteran contends that he had service in 1969 but there is no competent credible evidence of record to support the date or the type of service.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA medical examiner to obtain a medical opinion regarding the likely etiology of an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia. The claims file and copies of all pertinent records should be made available to the examiner for review. 

The clinician should consider the 1973 records that are found in the claims file with a receipt date of September 14, 2014, and were not previously considered by the August 2016 VA examiner.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

Based on a review of the record, the examiner should address the following:

(a) Diagnose any acquired psychiatric disability, to include schizoaffective disorder and paranoid schizophrenia. 

(b) As to any psychiatric disability diagnosed opine as to whether the evidence of record clearly and unmistakably shows that the Veteran had a psychiatric disability that existed prior to his entry into active duty in October 1973? 

(c) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

In answering this question, the examiner should consider the November 1973 Medical Board proceeding that noted the Veteran reported having anxiety since being in service.   

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

(d) If the answer to either (b) or (c) is no, is it at least as likely as not that any diagnosed psychiatric disability is etiologically related to the Veteran's active service? 

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

